DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on April 22, 2021 has been entered, upon which, 
Claim(s) 1 and 11 are amended.
Rejections to Claim 1-11, as previously set forth under 35 USC§ 102 in the Non-Final Office Action mailed on December 12, 2020, stand. 

Applicant’s Response to Arguments

This office action is in response to Applicant's Amendments (hereafter referred to as Amendments) and Arguments/Remarks (hereafter referred to as Applicant's Arguments) filed on 04/22/2021, to overcome objections and rejections on the Non-final Rejection (hereafter referred to as the Non-final Rejection) mailed on 12/12/2020,

Response to Applicant's Arguments

Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. All issues are addressed in the response below.

Specification

Applicant’s amendments to the Specifications, specifically Parag. [0028] and Parag.  [0037] overcome the objections to the Specification, previously set forth in the Non-Final Office Action mailed on December 12, 2020.  The objections to the Specification are hence removed. 

Drawings
Applicant’s amendments to the drawings from color to black-and-white overcomes the objection to the Drawings.  The objection to the Drawings, previously set forth in the Non-Final Office Action mailed on December 12, 2020.  The objection to the Drawings is hence removed. 

Claim Objections

Applicant’s amendments to Claim 11 overcomes the objection to Claim 11, previously set forth in the Non-Final Office Action mailed on December 12, 2020.  The objection to Claim 11 hence is removed.


Claim Rejections - 35 USC§ 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(l) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Applicant's Arguments on page 8-14, in regards to the 35 USC 102 rejections to the claims 1-11 have been fully considered but they are not persuasive.  As such, the rejections  in the Non-final Rejection stand. 
Applicant argues on page 11-13 of Applicant's Arguments:
[To anticipate a claim, the reference  must teach every element of  the  claim. "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 2 USPQ2d. 1051, 1053 (Fed. Cir. 1987). "The identical  invention  must be shown in  as complete  detail  as is contained  in the ... claim." Richardson v. Suzuki Motor Co., 9 USPQ2d. 1913, 1920 (Fed. Cir. 1989). Therefore, all claim elements and their limitations must be found in the prior art reference to maintain a rejection based on 35 U.S.C. § 102(b).
Claim 1, as amended, in relevant part, recites "wherein... the drone is registered with the device manager for a global registration to obtain at least one address of at  least one station in the VPD system, and  registered  with said at least one station for a local registration... " (Emphasis added). Support of the amendment can be at least found on paragraph [0028] in the specification originally submitted.
Applicant respectfully submits that the present invention discloses a Virtual Private Drone (VPD) system that is far more complicated than merely a registration authority (RA) server disclosed in Bruno. The RA server can actually be part of the VPD system and be incorporated in the device manager in the VPD system in the present invention.
Claim 1 as amended recites, in relevant part, "the drone is registered with the device manager for a global registration to obtain at least one address of at least one station in the VPD system, and registered with said at least one station for a local registration." The local registration is necessary for authentication with security credentials in order to create a secure communication channel between the drone and all of the stations.
Applicant respectfully submits that Bruno did not specifically disclose a device manager in its system, let alone registering the drone with the device manager, nor enabling the drone to obtain at least one address of at least one station in the VPD system, and registered with said at least one station for a local registration. Since Bruno does not teach each and every claim limitation in claim 1 as amended, claim 1 is patentable over Bruno.]
	 
Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1)  as being unpatentable over Bruno (US 9734723 B1,  hereafter referred to as Bruno)
Regarding claim 1, (Currently amended)

A virtual private drone (VPD) system comprising a device manager (Bruno teaches RA which provides the equivalent functionality as a “device manager”.  Fig. 7, RA 700 including 722, 724, 726, 734, 738), one or more stations (Bruno teaches Col. 11, Line 12, “the UAS Ground Control Station”), one or more drones (Bruno teaches Fig. 2, 200, and Col. 7, Line 57, the UAV 200), and one more computing engines, (Bruno teaches the equivalent functionality of “computing engines” on Fig7, and Col. 12, Line 44, as servers 704 to 720.  Specifically, Bruno, teaches: Page 9, Fig. 7, and Col 12, line 43, “an O/O registry database 722, a UAV registry database 724, a UAV performance models database 726, a terrain/ obstacles database 728, a UAV airspace: security exclusion zones and airspace characterization database 730, a conflict detection business rules database 732, a UAV system flight records database 734, an AIP Registry 735, a weather data database 736, and a UAV privacy registry database 738.”)
(Bruno teaches “Registration data” as “metadata” at Col. 3, Line 65, (4) Registering a UAV with the RA. A UAV O/O registers one or more UAVs with the RA. As part of registration, a UAV electronic ID (EID) is bound to the Owner/Operator via the user ID of the account. Registration data may include a unique name for the UAV, the UAV vendor and product name, its flight attributes, its communications and surveillance support, and its payload capabilities (e.g., the maximum payload weight). Other key UAV attributes may include such items as maximum speed, maximum altitude, and maximum time aloft as well as legal authority to conduct operations such as a Certificate of Waiver or Authorization (COA), FAA Section 333 approval of flight worthiness, or other future defined method for authorization. Registration of a UAV establishes the class of the UAV, and its attributes are used in the approval process of flight requests by the O/O to fly the UAV in a defined airspace.) of all drones and computing engines (Bruno teaches the equivalent functionality of “computing engines” on Fig7, and Col. 12, Line 44, as servers 704 to 720.) in each deployment of the drone and runs as an always-on point of contact on the network, globally reachable by all other drones and computing engines in the system;  (Bruno teaches, in Fig. 7 owners/operators, and viewers, can access all the databases and servers (704 to 720) through internet which is “an always-on point of contact on the network, globally reachable by all other drones and computing engines in the system”).
	wherein the station is a control center (Bruno teaches, Col. 11, Line 12, UAS Ground Control Station (GCS); and Col. 24, Line 66, During the flight, the UAV operator is provided with situational awareness via one or more applications either standalone or integrated into a ground control station (GCS)) of the VPD system, and each station of the (Bruno teaches “network interface card or multiple network interface cards”, which inherently have “network address”.   GCS is connected to RA Server through internet, Col. 13, Line 30, “In the lower left-hand corner of the diagram of FIG. 7 are the external interfaces of RA server 700 (e.g., a network interface card or multiple network interface cards) to the Internet or other communication network to O/O and viewers (RA web portal 740), and starts to synchronize copies of the device metadata using local communication; (Bruno teaches, in Fig. 7,  Viewers or UAV operators register and provide Registration Data (i.e. device metadata) to RA Server through “the Internet or other communication network”, as stated at Col. 13, Line 30, “In the lower left-hand corner of the diagram of FIG. 7 are the external interfaces of RA server 700 (e.g., a network interface card or multiple network interface cards) to the Internet or other communication network to O/O and viewers (RA web portal 740)).
	wherein the drone includes a flight controller module which is programmable with a flight plan (Bruno teaches Fig. 6, 620 Flight Control System and 640 Flight Plan, where 640 Flight Plan is, through hardware and software (i.e. “programmable”) loaded into 620 Flight Control System) can be loaded using a number of navigating points, and/or responding to runtime commands, including take off, land, move, etc. (Bruno teaches, in Fig. 6, 640, “POSITION, NAVIGATION, TIMING INPUTS”, and “FLIGHT PLAN”, which includes information of  “a number of navigating points, and/or responding to runtime commands, including take off, land, move”, as stated at Col. 2, Line 24, a UAV's proposed flight plan based upon the attributes of the O/O, attributes of the UAV, the location and time (“take off, land, move”)  the requested flight plan, and a set of flight rules and exclusion zones (“a number of navigation points”) … The key-signed flight plan supplied to the UAV by the RA server specifies an inclusion zone that corresponds to a flight plan trajectory (“navigating points”) to be followed, which includes both spatial and temporal boundaries. Once in flight, the UAV maintains real-time knowledge (“runtime commands”) of its position and time to ensure its flight remains within the approved inclusion zone. (“a number of navigating points”);  and the drone is registered with the device manager for a global registration to obtain at least one address of at least one station in the VPD system, and registered with said at least one station for a local registration, (Bruno teaches global unique flight identifier (GUFI) as “global registration” at Col. 16, line 61,  The RA receives a flight plan proposal from the O/O (operation 1002). According to an example implementation, a typical flight plan includes the following information: O/O identification; UAV EID; global unique flight identifier (GUFI) assigned by the RA or ANSP; Bruno further teaches an approach to register UAVs with RA, at Col. 2, line 9, The described system provides a comprehensive approach to registering and regulating unmanned aerial vehicles (UAVs) commonly referred to as drones. A registration authority (RA) server initially registers and authenticates both owners/operators (O/O) of UAVs and the UAVs themselves.; Bruno still further teaches using cell phone (i.e. smart phone) number as the “a local registration” and the cellular/wireless network as the “at least one station for a local registration”, at Col. 9, line 59, FIG. 4 illustrates the same concept shown in FIG. 3, but in a more capable UAV 400 that has smartphone capability embedded in the device. In this example, the UAV includes a touchpad/GUI 410 that may be wireless (e.g., Bluetooth) or a temporarily wired attachment of the UAV 400 to access the capabilities of the UAV smartphone module 420. The O/O uses the UAV touchpad/GUI 410 to request the flight plan from the RA 100. The UAV smartphone module 420 mediates this request. Specifically, the UAV 400 sends a flight plan request to the RA 100 over a cellular or other wireless network. Upon approval, the RA 100 sends the key-signed flight plan directly to the UAV 400 via the cellular/wireless network.)
	wherein the computing engine includes hardware and software that perform specialized compute-intensive data processing (Bruno teaches RA (as aforementioned, equivalent of computing engine) has, Col 12, Line 39, “microprocessors or microcontrollers, that execute instructions to perform the operations of the RA described herein”; Bruno further teaches, Col. 13, Line 1, RA server 700 further includes one or more memory devices to store a variety of data and software instructions for execution by the aforementioned processors. The one or more memory devices are represented on the right side of the diagram of FIG. 7 as a memory 721 for storing control logic 750 and a number of static and dynamic databases relevant to UAV operations. These databases include: 722-738 and Line 22, computer readable storage media (e.g., a memory device) encoded with software (e.g., control logic/software comprising computer executable instructions and, when the software is executed (by the processor(s) of RA server 700)) such as computer vision and artificial intelligence (AI) using various algorithms.  (Bruno discloses, “computer vision”, which a person having ordinary skills in the art would recognize, as Col. 5, line 25, “surveillance algorithms detect that the UAV is repeatedly and perhaps intentionally trying to fly in unauthorized airspace”; and further as Col. 12, line 51, “The UAV view application server 714 provides visual geographical displays of UAV operations within the airspace managed by the RA”; and further as, Col. 12, line 44, “the RA will support playback capability showing a visual replay of UAV and other aircraft operations in the vicinity of the accident.”; and further as, Col. 24, line 2, “Linear Low Altitude includes operations such as pipeline and electric power line monitoring…The UAV follows a defined line of operation, e.g., over a power line or pipeline, and may require limited amount of surveillance, may be autonomous,” Bruno teaches “artificial intelligence (AI)”, which a person having ordinary skills in the art would recognize, as a various AI executions, including: “applies algorithms …based upon the attributes of … and a set of flight rules”, “ability to selectively confine UAV”, and “detect” intention and unauthorized violation, and “prioritized access”, as disclosed at Col. 4, line 51, “The RA applies algorithms for providing a key-signed flight plan based upon the attributes of the O/O, attributes of the UAV, the location and time of the requested flight plan, and a set of flight rules and exclusion zones that are developed in consideration of and with the objectives of privacy assurance, security assurance, flight safety assurance (conflict/collision avoidance), and ground safety assurance (protecting people and property on the ground);” and further at Col. 5, line 19, “RA ability to selectively confine UAV via forced flight plan update. For UAVs equipped with the in-flight capability to renew flight plans, required for missions greater than a specified time duration, the RA has a mechanism to effectively confine the UAV to a specific airspace through a forced flight plan update. The RA may exercise this option in cases of emergency or if surveillance algorithms detect that the UAV is repeatedly and perhaps intentionally trying to fly in unauthorized airspace. This is accomplished by the RA issuing an updated flight plan to the in-flight UAV that confines it to a small amount of airspace, forcing it to hover, circle in a holding pattern, or land immediately. This action can be used in conjunction with an alert to the authorities to investigate the suspicious activity. Other uses for this function may be to allow for prioritized access of a distressed manned aircraft or UAV to traverse the airspace in order to land safely.”)

Regarding claim 2, (Original)
The virtual private drone (VPD) system of claim 1, wherein the device manager can be implemented as a virtual machine running in a public cloud or in a private cloud, with a globally reachable address of Internet Protocol (IP) and well-known port. (A cloud, according to Wikipedia.com, is “the on-demand availability of computer system resources, especially data storage (cloud storage) and computing power, without direct active management by the user.”  A public cloud is a cloud accessible to the public while a private cloud is one accessible solely to a single organization. Bruno teaches, Fig. 7, 740 RA Web Portal, which indicates RA engines, 722-738, together constitute a Cloud service that is globally reachable through internet addresses and Internet Protocol and well-known port, as elaborated at Col. 13, Line 30, “In the lower left-hand corner of the diagram of FIG. 7 are the external interfaces of RA server 700 (e.g., a network interface card or multiple network interface cards) to the Internet or other communication network to O/O and viewers (RA web portal 740)”)

Regarding claim 3, (Original)
The virtual private drone (VPD) system of claim 1, wherein the device metadata includes the availability counts for the drones and computing engines in the same VPD system as described at below. (Bruno teaches metadata as aforementioned.  Bruno further teaches availability counts as, Col. 24, Line 57, “This demand is represented by the number of UAV filed flight plans in the immediately desired and surrounding airspaces, as well as known exclusion zones. The application may indicate the number of remaining “slots” which are available before the RA “closes” the airspace to additional filed flight plans.”)

Regarding claim 4, (Original)
The virtual private drone (VPD) system of claim 1, wherein the drone can be some proxy that has direct remote control to the drone such as a ground control station (GCS). (Bruno teaches a UAV can send requests to a GCS:  Fig. 6, which shows a UAV can communicate with a Ground Control Station (GCS)” and further, Col. 11, Line 11, “Communications system 630 functions as the command and control (C2) link to the UAS Ground Control Station”.    Bruno further teaches a GCS can communicate with multiple UAV's, Col. 24, Line 67, “the UAV operator is provided with situational awareness via one or more applications either standalone or integrated into a ground control station (GCS)".  Combined, Bruno discloses a drone can be a proxy that has direct remote control to other drones such as a GCS.)

Regarding claim 5, (Original)
The virtual private drone (VPD) system of claim 1, wherein the drone device is registered with the device manager to obtain an address of at least one station in the VPD system, and again register itself with all other stations for authentication with security credentials (Bruno teaches, Fig. 2, which shows each UAV's (drones) register its Electronic ID and unique name (i.e. security credentials) with the RA (the equivalent of “device manager”); Bruno further teaches, at Col. 3, Line 65, (4) “Registering a UAV with the RA. A UAV O/O registers one or more UAVs with the RA. As part of registration, a UAV electronic ID (EID) is bound to the Owner/Operator via the user ID of the account.”) to create a secure communication channel between the drone and all of the stations. (Bruno further discloses each UAV is connected to a GCS through 630, Col. 11, Line 11, “Communications system 630 functions as the command and control (C2) link to the UAS Ground Control Station.”  Bruno further shows a GCS can run multiple applications and each application can communicate to a UAV, at Col. 24, Line 67, "the UAV operator is provided with situational awareness via one or more applications either standalone or integrated into a ground control station (GCS)"  Bruno further discloses that there are multiple RA’s (i.e. multiple stations) and a drone is registered with all of them (i.e. “with all other stations”), at Col. 6, Line 44, “Every airspace has a Registration Authority (RA). The RA may have domain over an entire country (e.g., the U.S. NAS), or there may be multiple RAs that cover the NAS in sections”; and at Col. 6, line 54, “The RA utilizes these rules in the flight plan approval process which processes requests to fly and provides key-signed flight plans to give flight approval. The RA registers O/Os and the UAVs that they fly.”  Bruno teaches establishing a way of secure communication through encryption, at Col. 10, line 47, "the UAV flight lock module 520 decodes the encrypted flight plan with the public key and checks to see that the flight plan EID and the UAV EIDs match, and that the public key decrypted flight plan matches the clear text flight plan. With both matches, it releases the flight lock.")

Regarding claim 6, (Original)
The virtual private drone (VPD) system of claim 1, wherein the computing engine is configured to register with all known stations after registering with the device manager. (Bruno teaches servers and components 702 to 738 (i.e. the computing engine) are configured with the RA 700 (i.e. the device manager) to register all UAV’s and the GCS (collectively equivalent to “all known stations”) with the RA, as showed at Col. 15, Line 40, “all UAVs are required to be registered with the RA”; Col. 6, Line 44, “Every airspace has a Registration Authority (RA). The RA may have domain over an entire country (e.g., the U.S. NAS), or there may be multiple RAs that cover the NAS in sections”; and Col. 6, line 54, “The RA utilizes these rules in the flight plan approval process which processes requests to fly and provides key-signed flight plans to give flight approval. The RA registers O/Os and the UAVs that they fly.”)

Regarding claim 7, (Original)
	The virtual private drone (VPD) system of claim 1, further including a user equipment (UE) for a human user to interact with the drones and computing engines in the VPD system. (Bruno teaches a user device 300 for a human user to interact with the drones and the servers 702-740 inside RA, as in Fig. 3, 300 and at Col. 7, Line 52, “information may be manually entered by the O/O into the user interface of a user device 300, such as a smartphone, tablet, laptop computer, desktop computer or interface, or other graphical user interface (GUI).”)

Regarding claim 8, (Original)
The virtual private drone (VPD) system of claim 7, wherein if the UE is operated by a business owner (Bruno teaches, Fig. 1, and Col. 2, Line 55, “FIG. 1 is a block diagram conceptually illustrating an example implementation of a system that enables establishment of an Owner/Operator (O/O) account with a Registration Authority (RA).” Bruno further teaches Col. 3, Line 7, a key-signed flight plan is requested via an O/O device”.  Bruno further teaches commercial users (business owners) at Col. 3, Line 62, “For commercial operations, one O/O may be exclusively allowed to conduct operations in a defined airspace, while others are restricted.”), the UE can be used to create, edit or remove an available user task definition that is kept in the stations. (Bruno teaches create and update flight plans at Col. 3, line 16, FIG. 8 is a flow diagram illustrating an example of UAV high level flight plan processing” and Col 5, line 19, “(10) RA ability to selectively confine UAV via forced flight plan update”. Bruno further teaches Edit and Remove through “renew” and “update” at Col. 5, line 6, “Flight plan renewal” and Col. 5, line 19, “(10) RA ability to selectively confine UAV via forced flight plan update. For UAVs equipped with the in-flight capability to renew flight plans, required for missions greater than a specified time duration, the RA has a mechanism to effectively confine the UAV to a specific airspace through a forced flight plan update.”)

Regarding claim 9, (Original)
The virtual private drone (VPD) system of claim 8, wherein the available user task definition is a template that includes which type of drone device to summon and which computing engine to allocate with what software and parameters to load onto the computing engine once the user task is started.  (Bruno teaches using an UAV Electronic ID (i.e. a manufacture product ID) to uniquely identify a product (i.e. an UAV) and hence the type of drone device, at Col. 7, line 48, “By way of example, the O/O provides the UAV Electronic ID (EID) assigned by the UAV manufacturer, a unique name chosen by the O/O, and flight capability characteristics of the UAV to the RA”; and Col. 8, line 11, “The EID is unique and tamper proof. It conveys the certification level of the UAV 200 as well as its flight capability and characteristics”; and Col. 8, line 42, “A UAV must have a tamper-proof Electronic ID (EID) embedded in hardware, similar to what is implemented in cell phones.”  Bruno further teaches an example of using parameters to load relevant computing server (i.e. computing engine) to do processing after the flight plan (user task) is started, at Col. 8, line 53, the flight lock requires a digitally signed approved flight plan that specifies the UAV EID, region of airspace (inclusion zone), and timeframe that the UAV may fly. One example of a mechanism for specifying the inclusion zone is a set of values that define permissible latitude/longitude, altitude, range, and a time frame. More generally, any practical set of parameters that define the boundaries of a three-dimensional airspace and a timeframe can be used to define the inclusion zone.”  Bruno teaches an example of using the parameters in a Flight Plan to calculate a trajectory,  as shown on Col. 3, line 21, “FIGS. 10A-10D depict a flow diagram illustrating the process of building a UAV trajectory (flight record) from a flight plan request according to an example implementation.”) 

Regarding claim 10, (Original)
The virtual private drone (VPD) system of claim 7, wherein if the UE is a consumer user (Bruno teaches, at Col. 9, line 20, “commercial (agriculture, photos, video) or personal (photos, video, nothing)”, the UE can be used to retrieve templates of all available user (Fig. 2 of the instant application, User Task Template consists of three elements: Drone requirement, Engine requirement, Drone Flight Plan. Bruno teaches Fig. 9 Step 908 provides a Flight Plan; Step 912 provides a EID which uniquely identifies the drone requirement; If the EID and Flight Plan are authorized through Step 920, access to the servers 702-738 (i.e. computing engine) inside RA is authorized through 740 (RA Web Portal); Bruno further teaches how to upload (i.e. retrieve) flight details through 740 (RA Web Portal) at Col. 24, line 54, “One or more applications assist the UAV operator in filing flight plans” and at Col. 25, line 19, “After the flight, the UAV operator can upload flight details to a personalized online account or accounts. Various types of these applications will exist and may resemble popular athlete-based social media apps such as Strava, RunKeeper, MapMyRide, etc. With these types of applications, operators are able to upload flight tracks, flight plans, photos, video.”)

Regarding claim 11, (Currently amended) 
The virtual private drone (VPD) system of claim 1, further including a middlebox device that is a station extending the coverage of the VPD system to wider physical areas, through one or more extra segments of local area networks.. (Bruno teaches each RA is a segment covering one area and there are multiple RA segments covering wider physical areas (i.e. the entire country), at Col. 3, line 41, “Every airspace has a Registration Authority (RA). The RA may have domain over UAVs operating in an entire country (e.g., the U.S. National Airspace System (NAS)), or there may be multiple RAs that cover the NAS in sections.”   Further, Fig. 7 shows each RA is connected to internet and hence can reach other segments (other RAs), in which each RA serves as a "middlebox device that is a station proxy" to extend the coverage. Therefore, a person with ordinary skills in the art can easily use Bruno teaching to use a RA as a middlebox device or a station proxy to extend coverage of the system to wider physical areas through one or multiple RAs of local area networks or internet. )

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHOU whose telephone number is (571)272-5478. The examiner can normally be reached on M-F, 8:00a.m.-4:30p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/W.Z./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665